DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the reply filed on November 24, 2020, Applicant’s election of Group I, without traverse, and election of subspecies A1, B1, C1, E1, and F6 with traverse is acknowledged.
It is respectfully noted that in the reply, Applicant cancelled claims 8 – 20, amended claims 1 and 3 – 6, and added new claims 21 – 32.
For purposes of clarity, the claims subspecies are:
subspecies A1 is disclosed in figures 1 – 8 (damper frame 140)
subspecies B1 is disclosed in figure 10 (damper assembly 131)
subspecies C1 is disclosed in figures (deployment member 132)
species D has been withdrawn 
subspecies E1 is disclosed in figures 11, 12, 12A, and 13 (antenna 306)
subspecies F6 is disclosed in figure 24 (control module 646)
Applicant's election with traverse of subspecies1 A1, B1, C1, E1 and F6 is acknowledged. The traversal is on the ground(s) that “a prima facie case showing that the species meet the criteria of distinctness required by MPEP §808.02 and MPEP §806.05…fail(ing) to provide any examples or explanation of how claims directed to a particular species recites characteristics that are mutually exclusive from characteristics of claims directed to a different species” (inter alia).
The examiner respectfully notes that this is not found to be persuasive, because within each of the species, each of their respective subspecies are distinct, per MPEP §806.05(j).
§806.05(j) Related Products; Related Processes: To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both 
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.
§806.05(j) The burden is on the examiner to provide an example to support the determination that the inventions are distinct, but the example need not be documented. If applicant either proves or provides convincing evidence that the example suggested by the examiner is not workable, the burden is on the examiner to suggest another viable example or withdraw the restriction requirement.

Indeed, “the burden is on the examiner to provide an example to support the determination that the inventions are distinct”. Respectfully, to establish two-way distinctness for the damper assembly species B, forty-five distinctness rationales would be required for species B, alone. Should Applicant find it necessary for the examiner to establish two-way distinctness for the five species – a total of eighty-five distinctness rationales – it is respectfully requested that Applicant contact the examiner at the telephone number, below.
In an effort to assure cooperative prosecution, an example of a two-way distinction between damper assemblies species B1 and B9B is as follows:
The inventions of species B1 and species B9b are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, 
species B1 (figs 5 – 8, 9, 102): (131)) discloses:
damper frame (140) having a frame periphery including a first side and a second side substantially parallel with the first side, the first side and the second side each having a length that is greater than a distance between the first side and the second side
motor (210) cutout in the damper (142)
while species B9b does not.
species B9b (figs 31 – 33 (752)) as discloses: 
The damper assembly 702 includes a first pair of spring-loaded standoffs 720 that extend radially outwardly from the damper body 706. Each of the first pair of spring-loaded standoffs 720 extend orthogonally to the elongated deployment member 704. In some instances, the damper assembly 702 includes a second pair of spring-loaded standoffs 722 that extend radially outwardly from the damper body 706. Each of the second pair of spring- loaded standoffs 722 may extend orthogonally to the elongated deployment member 704 as well46 of 55 as being orthogonal to the first pair of spring-loaded standoffs 720. [0157]
The damper assembly 752 includes a first damper blade segment 764 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The first damper blade segment 764 includes a first linking segment 766 that extends between the first damper blade segment 764 and the nut 762. [0158]
The damper assembly 752 includes a second damper blade segment 768 that is pivotably secured to the damper body 756 and extends upstream from the damper body 756. The second damper blade segment 768 includes a second linking segment 770 that extends between the second damper blade segment 768 and the nut 762. [0158]
The first linking segment 766 and the second linking segment 770 constrain the nut 762 against rotation such that rotation of the threaded rod 758 causes the nut 762 to translate along the threaded rod 758, and translation of the nut 762 in a first direction indicated by an arrow 780 causes the first damper blade segment 764 and the second damper blade segment 768 to pivot closer together while translation of the nut 762 in a second direction indicated by an arrow 
while species B1 does not.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. For purposes of the initial requirement, a serious burden on the examiner may be  prima facie  shown, by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in  MPEP §  808.02.  Respectfully, examining the two inventions would involve different search queries in different fields, where art appropriate for species B1 would not also yield appropriate art for species B9b.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 30 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re Claim 4, the limitation “wherein the (damper blade) axis of rotation intersects the motor” is unclear. A review of the specification discloses “As seen in figure 9, the damper blade 142 may be considered as having an axis of rotation L3 that intersects the drive motor 164”.  [0096]
The motor appears to have a motor axis of rotation.  Accordingly, the motor axis may be collinear or parallel to the damper axis (as is disclosed for the embodiment of figure 30 [0155]).
For purposes of examination, the limitation has been understood as if to read, “wherein the axis of rotation intersects a rotational axis of the motor”.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 22, 27 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Zelczer (US 2002/0179159, embodiment of figs 10 – 133), in view of Zelczer (US 2002/0179159, embodiment of figs 164), Zelczer (US 2002/0179159, embodiment of figs 17, 185).
In re Claim 1, Zelczer10 – 13 discloses a damper assembly for use in a rectangular forced air duct feeding a register vent [0074] through a register boot, the damper assembly comprising: 
a damper frame (fig 10: (212)) having a frame periphery (apparent), the frame periphery including a first side and a second side (annotated fig 10, below) substantially parallel with the first side, the first side and the second side each having a length that is greater than a distance between the first covered by damper blade (214)); 
 
    PNG
    media_image1.png
    551
    610
    media_image1.png
    Greyscale

a damper blade (214) pivotally secured relative to the damper frame and pivotable between an open position (fig 12) and a closed position (figs 10, 11), wherein in the closed position the damper blade seals (gasket (218)) against the damper frame and substantially blocks air flow through the air flow aperture, wherein in the open position the damper blade does not seal against the damper frame and allows air flow through the air flow aperture (apparent), and wherein
 the damper blade (214) is configured to pivot about an axis of rotation (annotated fig 10, above) extending at substantially parallel with the first side and the second side of the frame periphery; and 
a flexible outer seal (218) extending outwardly from the frame periphery of the damper frame (212), the flexible outer seal being shaped to seal against an inner surface of the rectangular forced air duct when the damper assembly is installed within the forced air duct [0016]. 
Zelczer10 – 13 lacks wherein the damper assembly is intended to be used in a round forced air duct (that feeds a register vent through a register boot), and therefore lacks wherein the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round 
Zelczer16 teaches an alternate damper assembly (fig 16: (310), comprising a flexible outer seal (30) extending outwardly from a frame periphery of a damper (fig 16: (336) [0071] / fig 2 (28) [0042]), the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct [0016] when the damper assembly is installed within the round forced air duct.
“The damper vane generally has a shape that approximates the shape of a cross-section of a duct, such as a rectangular shape or a disk or circular shape, and the sealing flap can mold to the contour of the duct to provide a positive seal even if the duct is dented or otherwise irregularly shaped, such as, for example, a duct having a raised seam.” [0042]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zelczer10 – 13, as taught by Zelczer16, such that the damper assembly is intended to be used in a round forced air duct, the assembly comprising a flexible outer seal extending outwardly from the frame periphery of the damper frame, the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round forced air duct, for the benefit of installation in ducts that are shaped to exhibit less pressure drop than rectangularly shaped ducts of equivalent area, providing a quieter operating system.
Regarding the recitation of “a damper assembly for use in a forced air duct feeding a register vent through a register boot”, Zelczer17, 18 teaches that it was known in the art before the effective filing date of the claimed invention to “remov(e) a register from an outlet of a duct, insert a damper assembly into a duct adjacent the outlet, and replacing the register. Thus, the simple method provided by the present invention may be used to retrofit a building for automated damper control of the airflow where access to the ductwork is otherwise unavailable. [0017, 0074].
Please refer to annotated figure 18, below:

    PNG
    media_image2.png
    397
    592
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Zelczer17, 18 such that a damper assembly can be used in a forced air duct feeding a register vent through a register boot, as “while a particular feature of the invention may have been described above with respect to only one of several illustrated embodiments, such feature may be combined with one or more other features of the other embodiments, as may be desired and advantageous for any given or particular application”. [0080].
In re Claim 22, the proposed system discloses wherein the damper blade (214) includes a blade periphery complementary to the frame periphery (apparent; please refer to annotated fig 10, above).
In re Claim 27, the proposed system discloses wherein the frame periphery includes an inner frame periphery and an outer frame periphery (please refer to annotated Zelczer fig 10, above), wherein the inner frame periphery defines the air flow aperture air flow aperture (covered by damper blade (214)), and wherein the flexible outer seal (218) extends outwardly from the outer frame periphery. 
In re Claim 28, Zelczer10 – 13 discloses a damper assembly for use in a rectangular forced air duct feeding a register vent [0074] through a register boot, the damper assembly comprising: 
a damper frame (fig 10: (212)) having a frame periphery (apparent), including an inner frame periphery and an outer frame periphery (annotated fig 10, below), the inner frame periphery including a first side and a second side substantially parallel with the first side, the first side and the second side each having a length that is greater than a distance between the first side and the second side (annotated fig 10,above, In re Claim 1), the inner frame periphery covered by damper blade (214)); 

    PNG
    media_image3.png
    522
    751
    media_image3.png
    Greyscale

a damper blade (214) pivotally secured relative to the damper frame and pivotable between an open position (fig 12) and a closed position (figs 10, 11), wherein in the closed position the damper blade seals (gasket (218)) against the damper frame and substantially blocks air flow through the air flow aperture, wherein in the open position the damper blade does not seal against the damper frame and allows air flow through the air flow aperture (apparent), wherein 
the damper blade includes a blade periphery complementary to the inner frame periphery (apparent), and wherein the damper blade (214) is configured to pivot about an axis of rotation (annotated fig 10, above) extending at substantially parallel with the first side and the second side of the frame periphery; and 
a flexible outer seal (218) extending outwardly from the outer frame periphery (annotated above), the flexible outer seal being shaped to seal against an inner surface of the forced air duct when the damper assembly is installed within the forced air duct [0016]. 
Zelczer10 – 13 lacks wherein the damper assembly is intended to be used in a round forced air duct (that feeds a register vent through a register boot), and therefore lacks wherein the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round forced air duct. 
Zelczer16 teaches an alternate damper assembly (fig 16: (310), comprising a flexible outer seal (30) extending outwardly from a frame periphery of a damper
“The damper vane generally has a shape that approximates the shape of a cross-section of a duct, such as a rectangular shape or a disk or circular shape, and the sealing flap can mold to the contour of the duct to provide a positive seal even if the duct is dented or otherwise irregularly shaped, such as, for example, a duct having a raised seam.” [0042]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zelczer10 – 13, as taught by Zelczer16, such that the damper assembly is intended to be used in a round forced air duct, the assembly comprising a flexible outer seal extending outwardly from the frame periphery of the damper frame, the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round forced air duct, for the benefit of installation in ducts that are shaped to exhibit less pressure drop than rectangularly shaped ducts of equivalent area, providing a quieter operating system.
Regarding the recitation of “a damper assembly for use in a forced air duct feeding a register vent through a register boot”, Zelczer17, 18 teaches that it was known in the art before the effective filing date of the claimed invention to “remov(e) a register from an outlet of a duct, insert a damper assembly into a duct adjacent the outlet, and replacing the register. Thus, the simple method provided by the present invention may be used to retrofit a building for automated damper control of the airflow where access to the ductwork is otherwise unavailable. [0017, 0074].

Claims 2 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Zelczer (US 2002/0179159, embodiment of figs 10 – 136), in view of Zelczer (US 2002/0179159, embodiment of figs 167), Zelczer (US 2002/0179159, embodiment of figs 17, 188), in view of Jordan (US 2013/0052936).
In re Claim 2
Jordan teaches a forced air system (fig 2, 4A), comprising air outlet openings (46) and damper plates figs (8A – C: 110A, 1108, 110C) having various geometries, such as circular, obround, square, rectangular, polygonal, etc., that define various cross-sectional areas.  Similarly, the various airflow damper plates (figs 8A – C: 110A, 1108, 110C) can also have various geometries (e.g., circular, obround, square, rectangular, polygonal, etc.) to provide the desired cross-sectional areas.  It is understood that the geometries of the major surfaces 112A, 112B, 112C can be the same or different from that of the associated air outlet openings 46, provided that the desired cross-sectional areas ratios are met. [0051].
It is respectfully noted that is has been understood that the obround damper plate of Jordan would comprise an obround damper frame.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system as taught by Jordan, such that the damper frame is an obround shape – resulting in a frame comprising first and second curved ends extending between the first side and the second side – as these geometries are obvious variants, as long as the desired cross-sectional area ratios are met, to suit the installation requirements of a system.
In re Claim 7, the proposed system has been discussed, but lacks wherein the frame periphery of the damper frame is obround in shape. 
Jordan teaches an obround damper; accordingly the frame periphery would be obround in shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system as taught by Jordan, such that the damper frame is an obround shape – resulting in a frame comprising first and second curved ends extending between the first side and the second side – as these geometries are obvious variants, as long as the desired cross-sectional area ratios are met, to suit the installation requirements of a system.

Claims 3, 23, and 29 are rejected under 35 U.S.C. §103 as being unpatentable over Zelczer (US 2002/0179159, embodiment of figs 10 – 139), in view of Zelczer (US 2002/0179159, embodiment of figs 1610), Zelczer (US 2002/0179159, embodiment of figs 17, 1811), in view of Votaw et al (US 2015/0159908).
In re Claim 3, the proposed system has been discussed, wherein a diaphragm (air pressurized) actuator (228) is configured to drive a rotatable drive shaft (annotated fig 10, above) operably coupled to the damper blade (214). 
Accordingly, the proposed system lacks a motor secured to the damper frame, wherein the motor is configured to drive a rotatable drive shaft coupled to the damper blade.
Votaw et al teaches a damper assembly comprising an actuator (100) driven by pneumatic or by electro/mechanical methods - such as a motor, the motor secured to damper frame (fig 8: (130)) [0027], wherein the motor is configured to drive a rotatable drive shaft (fig 8: along axis of (100/210)) operably coupled to a damper blade (160). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of the proposed system, such that the actuator is motor driven as taught by Votaw et al, the motor secured to the damper frame, wherein the motor is configured to drive that drives a rotatable drive shaft that is operably operable coupled to the damper blade, as a person with ordinary skill has good reason to pursue the known options within their technical grasp, and both actuator drives being predicted and taught by Votaw et al.  
In re Claim 23, the proposed system has been discussed (In re Claim 3, above) wherein Zelczer16 discloses the motor (actuator (338)) comprises a motor body (apparent) having a first end and an opposing second end, wherein the first end is secured to the damper frame (330/334), and wherein a drive shaft (analogous to drive rod (42)) extends from the second end. 
In re Claim 29, the proposed system has been discussed (In re Claim 28), wherein a diaphragm (air pressurized) actuator (228) is configured to drive a rotatable drive shaft (annotated fig 10, above) operably coupled to the damper blade (214). 
Accordingly, the proposed system lacks a motor
Votaw et al teaches a damper assembly comprising an actuator (100) driven by pneumatic or by electro/mechanical methods - such as a motor, the motor secured to damper frame (fig 8: (130)) [0027], wherein the motor is configured to drive a rotatable drive shaft (fig 8: along axis of (100/210)) operably coupled to a damper blade (160). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of the proposed system, such that the actuator is motor driven as taught by Votaw et al, the motor secured to the damper frame, wherein the motor is configured to drive that drives a rotatable drive shaft that is operably operable coupled to the damper blade, as a person with ordinary skill has good reason to pursue the known options within their technical grasp, and both actuator drives being predicted and taught by Votaw et al.  

Claims 4, 25, 26 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Zelczer (US 2002/0179159, embodiment of figs 10 – 1312), in view of Zelczer (US 2002/0179159, embodiment of figs 1613), Zelczer (US 2002/0179159, embodiment of figs 17, 1814), in view of Votaw et al (US 2015/0159908), in view of Karamanos et al (US 2016/0341439).
In re Claim 4, the proposed system has been discussed (In re Claim 3, above), but lacks wherein the axis of rotation intersects a rotational axis of the motor.
Karamanos et al teaches a damper assembly (fig 17A) adapted to be positioned within a fluid flow pathway of a duct [0326] comprising a damper blade (1710) having a pivotal axis of rotation, wherein the damper assembly axis of rotation intersects a rotational axis of a motor (actuator assembly (1712) [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the motor of the proposed system, as taught by Karamanos et al, such that the axis of rotation intersects a rotational axis of
In re Claim 25, the proposed system has been discussed (In re Claim 3, above), but lacks wherein the motor comprises a motor body, and wherein the damper blade is configured to pivot about a rotation axis that intersects a rotational axis of the motor body. 
Karamanos et al teaches a damper assembly (fig 17A) adapted to be positioned within a fluid flow pathway of a duct [0326] comprising a damper blade (1710) having a pivotal axis of rotation, wherein the damper assembly axis of rotation intersects a rotational axis of a motor (actuator assembly (1712) [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the motor of the proposed system, as taught by Karamanos et al, such that the motor comprises a motor body, and wherein the damper blade is configured to pivot about a rotation axis that intersects the motor body, for the benefit of “keeping the unit short” [0327] and providing space efficiency.
In re Claim 26, the proposed system has been discussed (In re Claim 3, above), but lacks a control module configured to control operation of the motor.
Karamanos et al teaches a control module configured to control operation of a motor [0019] of an air flow movement device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Karamanos et al, such that the system comprises a control module configured to control operation of the motor, for the benefit of ease of operation, remote from the motor location.
In re Claim 30, the proposed system has been discussed (In re Claim 29, above), but lacks wherein the damper blade is configured to pivot about an axis of rotation, and wherein the axis of rotation intersects a rotational axis of the motor. 
Karamanos et al teaches a damper assembly (fig 17A) adapted to be positioned within a fluid flow pathway of a duct [0326] comprising a damper blade (1710) having a pivotal axis of rotation, wherein the damper assembly axis of rotation intersects a rotational axis of a motor (actuator assembly (1712) [0029])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation of the motor of the proposed system, as taught by Karamanos et al, such that the motor comprises a motor body, and wherein the damper blade is configured  a rotational axis of the motor body, for the benefit of “keeping the unit short” [0327] and providing space efficiency.

Claims 5, 21, 6, 31 and 3215 are rejected under 35 U.S.C. §103 as being unpatentable over Zelczer (US 2002/0179159, embodiment of figs 10 – 1316), in view of Zelczer (US 2002/0179159, embodiment of figs 1617), Zelczer (US 2002/0179159, embodiment of figs 17, 1818) in view of Edmisten (US 2008/0014859).
In re Claim 5, the proposed system has been discussed, but lacks a damper insert arm pivotally secured to the damper frame and movable between a first configuration in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration in which the damper insert arm is at least substantially perpendicular to the damper frame.
Edmisten teaches a damper assembly (figs 1 – 5), comprising a damper (22), the damper pivotable about an axis of rotation ((36/36) as seen in figs 4, 5), a damper insert arm (34) , and a deployment strap (24) extending from the damper insert arm (34),
the damper insert arm (34) pivotally secured to a damper frame (32) and movable between a first configuration (fig. 2) in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration (figs. 1, 4)  in which the damper insert arm is at least substantially perpendicular to the damper frame.

    PNG
    media_image4.png
    431
    599
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system, as taught by Edmisten, such that a damper insert arm is pivotally secured to the damper frame and movable between a first configuration in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration in which the damper insert arm is at least substantially perpendicular to the damper frame,  for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].
In re Claim 21, the proposed system has been discussed (In re Claim 5), wherein Edmisten (fig 5) teaches a deployment strap (24) extending from the damper insert arm (34) in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration. 
Edmisten teaches wherein the deployment strap is perpendicular to the axis of rotation (figs 4, 5); and
Edmisten teaches wherein the first configuration (fig. 2) comprises the damper insert arm is at least substantially parallel with the damper frame
Please refer to axis of rotation in Zelczer annotated figure 10, above.
Accordingly, when the teachings of Edmisten are applied to the proposed system it would yield wherein the deployment strap (24) extends from the damper insert arm (34) in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration (fig 2).
In re Claim 6, the proposed system has been discussed (In re Claim 21), wherein Edmisten teaches the deployment strap (24) is configured to permit the damper assembly to be deployed through a register boot (12) and to a round forced air duct (10), and once deployed, the deployment strap is configured to have a length sufficient to allow a free end of the deployment strap to be secured within the register boot [0020] upstream of the register vent to hold the damper frame and the damper blade in position (fig 4) in the round forced air duct. 
Accordingly, when the teachings of Edmisten are applied to the proposed combination, it would yield wherein 
the deployment strap is configured to permit the damper assembly to be deployed through a register boot and to a round forced air duct, and once deployed, 
the deployment strap is configured to have a length sufficient to allow a free end of the deployment strap to be secured within the register boot upstream of the register vent to hold the damper frame, the damper blade, and the flexible outer seal in position in the round forced air duct.
Claim 8 – 20 have been cancelled by Applicant.
In re Claim 31, the proposed system has been discussed, but lacks a damper insert arm pivotally secured to the damper frame and movable between a first configuration in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration in which the damper insert arm is at least substantially perpendicular to the damper frame.
Edmisten teaches a damper assembly (figs 1 – 5), comprising a damper (22), the damper pivotable about an axis of rotation ((36/36) as seen in figs 4, 5), a damper insert arm (34) , and a deployment strap (24) extending from the damper insert arm (34),
the damper insert arm (34) pivotally secured to a damper frame (32) and movable between a first configuration (fig. 2) in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration (figs. 1, 4)  in which the damper insert arm is at least substantially perpendicular to the damper frame.

    PNG
    media_image5.png
    643
    889
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system, as taught by Edmisten, such that a damper insert arm is pivotally secured to the damper frame and movable between a first 

In re Claim 32, Zelczer10 – 13 discloses a damper assembly for use in a rectangular forced air duct feeding a register vent [0074] through a register boot, the damper assembly comprising: 
a damper frame (fig 10: (212)) having a frame periphery (apparent), including an inner frame periphery and an outer frame periphery (annotated fig 10, above), the inner frame periphery including a first side and a second side substantially parallel with the first side, the inner frame periphery damper frame defining an air flow aperture (covered by damper blade (214));
a damper blade (214) pivotally secured relative to the damper frame and pivotable between an open position (fig 12) and a closed position (figs 10, 11), wherein in the closed position the damper blade seals (gasket (218)) against the damper frame and substantially blocks air flow through the air flow aperture, wherein in the open position the damper blade does not seal against the damper frame and allows air flow through the air flow aperture (apparent),
wherein the damper blade includes a blade periphery complementary to the inner frame periphery (apparent), and wherein the damper blade (214) is configured to pivot about an axis of rotation (annotated fig 10, above) extending at substantially parallel with the first side and the second side of the frame periphery; and
a flexible outer seal (218) extending outwardly from the outer frame periphery (annotated above), the flexible outer seal being shaped to seal against an inner surface of the rectangular forced air duct when the damper assembly is installed within the forced air duct [0016].
Zelczer10 – 13 lacks wherein the system comprises: 
the damper assembly is intended to be used in a round forced air duct (that feeds a register vent through a register boot), and therefore lacks wherein the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round 
a damper insert arm pivotally secured to the damper frame and movable between a first configuration in which the damper insert arm is substantially parallel with the damper frame and a second configuration in which the damper insert arm is substantially perpendicular to the damper frame; and 
a deployment strap extending from the damper insert arm in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration.
Zelczer16 teaches an alternate damper assembly (fig 16: (310), comprising a flexible outer seal (30) extending outwardly from a frame periphery of a damper (fig 16: (336) [0071] / fig 2 (28) [0042]), the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct [0016] when the damper assembly is installed within the round forced air duct.
“The damper vane generally has a shape that approximates the shape of a cross-section of a duct, such as a rectangular shape or a disk or circular shape, and the sealing flap can mold to the contour of the duct to provide a positive seal even if the duct is dented or otherwise irregularly shaped, such as, for example, a duct having a raised seam.” [0042]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zelczer10 – 13, as taught by Zelczer16, such that the damper assembly is intended to be used in a round forced air duct, the assembly comprising a flexible outer seal extending outwardly from the frame periphery of the damper frame, the flexible outer seal being at least substantially circular in order to seal against an inner surface of the round forced air duct when the damper assembly is installed within the round forced air duct, for the benefit of installation in ducts that are shaped to exhibit less pressure drop than rectangularly shaped ducts of equivalent area, providing a quieter operating system.
Regarding the recitation of “a damper assembly for use in a forced air duct feeding a register vent through a register boot”, Zelczer17, 18 teaches that it was known in the art before the effective filing date of the claimed invention to “remov(e) a register from an outlet of a duct, insert a
Edmisten teaches a damper assembly (figs 1 – 5), comprising a damper (22), the damper pivotable about an axis of rotation ((36/36) as seen in figs 4, 5), a damper insert arm (34), and a deployment strap (24) extending from the damper insert arm (34),
the damper insert arm (34) pivotally secured to a damper frame (32) and movable between a first configuration (fig. 2) in which the damper insert arm is at least substantially parallel with the damper frame and a second configuration (figs. 1, 4)  in which the damper insert arm is at least substantially perpendicular to the damper frame, and

    PNG
    media_image5.png
    643
    889
    media_image5.png
    Greyscale

a deployment strap (24) extending from the damper insert arm (34) in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration. 
Edmisten teaches wherein the deployment strap is perpendicular to the axis of rotation (figs 4, 5); and
Edmisten teaches wherein the first configuration (fig. 2) comprises the damper insert arm is at least substantially parallel with the damper frame
Please refer to axis of rotation in Zelczer annotated figure 10, above
Accordingly, when the teachings of Edmisten are applied to the proposed system it would yield wherein the deployment strap (24) extends from the damper insert arm (34) in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration (fig 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper frame of the proposed system, as taught by Edmisten, such that
a damper insert arm pivotally secured to the damper frame and movable between a first configuration in which the damper insert arm is substantially parallel with the damper frame and a second configuration in which the damper insert arm is substantially perpendicular to the damper frame; and 
a deployment strap extending from the damper insert arm in a direction parallel with the first straight side and the second straight side when the damper insert arm is in the first configuration.
for the benefit of readily installing a damper in an air duct of an existing air handling system when no means of installing a conventional balancing damper is available [0024].

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Species D has been withdrawn.
        2 Please note that as fig.10 encompasses the damper assembly of 131.
        3 Zelczer (US 2002/0179159, embodiment of figs 10 – 13) will hereinafter be referred to as Zelczer10 – 13
        4 Zelczer (US 2002/0179159, embodiment of fig 16) will be hereinafter be referred to as Zelczer16
        5 Zelczer (US 2002/0179159, embodiment of figs 17, 18) will be hereinafter be referred to as Zelczer17, 18.
        6 Zelczer (US 2002/0179159, embodiment of figs 10 – 13) will hereinafter be referred to as Zelczer10 – 13
        7 Zelczer (US 2002/0179159, embodiment of fig 16) will be hereinafter be referred to as Zelczer16
        8 Zelczer (US 2002/0179159, embodiment of figs 17, 18) will be hereinafter be referred to as Zelczer17, 18.
        9 Zelczer (US 2002/0179159, embodiment of figs 10 – 13) will hereinafter be referred to as Zelczer10 – 13
        10 Zelczer (US 2002/0179159, embodiment of fig 16) will be hereinafter be referred to as Zelczer16
        11 Zelczer (US 2002/0179159, embodiment of figs 17, 18) will be hereinafter be referred to as Zelczer17, 18.
        12 Zelczer (US 2002/0179159, embodiment of figs 10 – 13) will hereinafter be referred to as Zelczer10 – 13
        13 Zelczer (US 2002/0179159, embodiment of fig 16) will be hereinafter be referred to as Zelczer16
        14 Zelczer (US 2002/0179159, embodiment of figs 17, 18) will be hereinafter be referred to as Zelczer17, 18.
        15 Please note: the claims have been examined in order or dependency, not numerically.
        16 Zelczer (US 2002/0179159, embodiment of figs 10 – 13) will hereinafter be referred to as Zelczer10 – 13
        17 Zelczer (US 2002/0179159, embodiment of fig 16) will be hereinafter be referred to as Zelczer16
        18 Zelczer (US 2002/0179159, embodiment of figs 17, 18) will be hereinafter be referred to as Zelczer17, 18.